625 F.3d 159 (2010)
UNITED STATES of America
v.
Lawrence McGEEHAN, Appellant at No. 05-1954.
Kathleen Haluska, Appellant at No. 05-2446.
Nos. 05-1954, 05-2446.
United States Court of Appeals, Third Circuit.
October 26, 2010.
Michael L. Ivory, Laura S. Irwin, Office of United States Attorney, Pittsburgh, PA, for United States of America.
Stephen H. Begler, Pittsburgh, PA, for Appellant.
Present: SCIRICA, RENDELL and SMITH, Circuit Judges.
Prior report: 584 F.3d 560.

ORDER
ANTHONY J. SCIRICA, Circuit Judge.
Upon consideration of the Supreme Court's decision in Skilling v. United States, ___ U.S. ___, 130 S.Ct. 2896, 2931, 177 L.Ed.2d 619 (2010), as well as the parties' representations in their letter-briefs, the precedential opinion and judgment filed on October 22, 2009, are hereby vacated. In light of the Supreme Court's holding in Skilling that 18 U.S.C. § 1346 covers only bribery and kickback schemes, as well as the representations of the parties in their letter-briefs, the judgment of the District Court as to counts 3, 5, 6, 7, 8, 9, 10, 11, 13, 19, 20, 21, and 22 of the Superseding Indictment is hereby vacated. The case is hereby remanded for the District Court to consider Appellants' argument that their convictions as to counts 23 through 29 were tainted by the introduction of evidence related to the mail and wire fraud counts. We ask the District Court to address this argument in the first instance. In so doing, the District Court should address the issue of whether, as the government urges, this argument is not available to Appellant Haluska by virtue of her guilty plea. The Clerk is directed to issue the mandate forthwith.